Citation Nr: 1440703	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  09-33 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as due to exposure to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to contaminated water at Camp Lejeune.

3.  Entitlement to service connection for an intestinal disability, including a benign polyp (claimed as colon cancer), to include as due to exposure to contaminated water at Camp Lejeune.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected right shoulder disorder or as due to exposure to contaminated water at Camp Lejeune.  

5.  Entitlement to an increased rating for a right shoulder disability, currently rated as 20 percent disabling.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981.

The claims, with the exception of the one pertaining to TDIU, come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky in September 2008 and October 2009.  

In a June 2014 Appellant's Brief, the Veteran's accredited representative, while acknowledging that the RO had previously denied a claim seeking TDIU (see October 2009 rating decision; the Veteran did not appeal this denial), raised the issue of entitlement to TDIU.  In addition, the Veteran, at an August 2012 VA examination, seemed to suggest that his service-connected right shoulder disorder affected his ability to be employed.  Where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Board has therefore added a TDIU claim as an issue on appeal.  Further development is needed to properly adjudicate the TDIU claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Remand is also necessary to ensure the Veteran all applicable due process considerations.

In February 2014, a notice from the Social Security Administration (SSA) was associated with the Veteran's claims file.  The form notified the Veteran of a 1.5 percent increase in his benefits.  In February 2014, the Veteran was 56 years old.  Unfortunately, it is unclear either from the notice letter what the SSA determination pertained to, and review of the evidence at hand shows that that SSA records have not been acquired or associated with the Veteran's claims file.  In essence, it is not entirely clear whether the Veteran is receiving SSA disability benefits.  On remand, the Veteran should be requested to state whether or not he is receiving SSA disability benefits, and, if so, those records should be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir.2010); Clarkson v. Brown, 4 Vet. App. 565, 567-68 (1993).  The Board recognizes that the Veteran's claims has been on appeal for several years.  Regrettable, however, the omission of potentially relevant records, particularly those in the possession of another federal government agency, necessitates that all claims must be returned for additional development.  Thus, an effort must be made to locate and associated any relevant SSA records.

The record includes VA outpatient treatment records, dated most recently in June 2011.  As these claims are being remanded anyway, all VA medical treatment records dated since June 2011 should be associated with the claims file.  38 U.S.C.A. § 5103A (West 2002).

Concerning his instantly-claimed service connection claims, the Veteran claims these diseases/disorders were caused by, at least in part, his exposure to contaminated water while serving in Camp Lejeune.  VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (last updated January 28, 2013).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id., at p. 6.  Service personnel records confirm that the Veteran was stationed at Camp Lejeune; therefore, it will be assumed that the Veteran was potentially exposed in some manner to chemicals known to have contaminated the water at Camp Lejeune.  These chemicals include trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent, benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).

Fourteen diseases have been placed into the category of limited/suggestive evidence of an association with the contaminating water-supply system at Camp Lejeune.  These fourteen diseases are esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myleodisplasic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  Although coronary artery disease, diabetes mellitus, and colon cancer are not one of the listed diseases, the Veteran may still establish service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  Here, concerning the four issues where the Veteran is seeking service connection, based on the evidence presented thus far, additional medical opinions are needed to be sought before the Board can adjudicate these claims.

As above noted, regarding the instant claims for service connection, a VA examiner in August 2012, in opining as to any relationship between the Veteran's service, to include exposure to contaminated water at Camp Lejeune, commented that there was no evidence that such exposure had occurred.  As noted above, in a case such as this, such exposure is presumed.  The examiner also commented that the Veteran was seen on one occasion in service for chest pain complaints.  He was actually seen on two occasions.  Further, he has asserted that he had ongoing chest pain (continuous symptomatology) following discharge to the present.  With respect to his claimed intestinal disorder, diagnosed as a benign polyp, status post-surgery, an opinion has not been provided as to any relationship between that disorder and the Veteran's service, to include exposure to contaminated water at Camp Lejeune.

Also, following review of the September 2012 VA mental disorders examination report, together with the May 2013 addendum, a question remains as to whether the Veteran's service-connected shoulder disability has aggravated (permanently worsened) a currently diagnosed psychiatric disability. 

Essentially, the medical findings/opinions (or lack thereof) on file concerning the above-discussed service connection claims now before the Board for appellate consideration are inadequate.  See Barr, at 311-12; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.).  In this case, a remand is necessary for clarifying medical opinions.  38 C.F.R. §3.159(c)(4).

As noted above, the record raises the issue of entitlement to TDIU.  A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Moreover, a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The TDIU claim is considered to have been raised by the record, is a component of the instant claim, and the Board has jurisdiction over this issue.  Rice, 22 Vet. App. at 447.

As concerning entitlement to TDIU, the Board notes that, to be granted, a TDIU rating must be supported by medical evidence that a claimant's service-connected disability or disabilities have rendered a veteran unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a) (2013).  On remand, an opinion should be developed to address the degree of industrial impairment resulting from the Veteran's service-connected disability/ies.  See Beaty v. Brown, 6 Vet. App. 532 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request the Veteran to state whether or not the SSA has granted him disability benefits.  If so, contact the SSA and attempt to obtain records (to include the decision and all medical records contemplated in the decision making process) relating to SSA benefits awarded to the Veteran.  

2.  The RO/AMC should obtain any VA treatment records, dating from June 2011 to the present.  All obtained records should be associated with the Veteran's claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

3.  The RO/AMC should then schedule the Veteran for appropriate VA medical opinions (with examinations if necessary) by VA medical providers.  The entire record must be reviewed by the examiner.  If the examiner does not have access to VBMS and Virtual VA, any relevant treatment records contained in the VBMS and Virtual VA files that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner is to accomplish all indicated tests. 

The following opinions are requested:

a. Is it at least as likely as not (a 50 percent or greater probability) that (1) a heart disorder (to include coronary artery disease); (2) diabetes mellitus; (3) intestinal neoplasm/benign polyp; and (4) an acquired psychiatric disorder (to include those disorders diagnosed at present, or at any time in the course of the appeal) are due to service, to include a result of exposure to contaminated drinking water and/or chemicals at Camp Lejeune?  For purposes of the examination, the examiner should take as fact that:

1. The Veteran was exposed in some manner to chemicals (including trichloroethylene (TCE), a metal degreaser; perchloroethylene (PCE), a dry cleaning agent; benzene; vinyl chloride; and other VOCs) known to have contaminated the water at Camp Lejeune; and
2. The Veteran complained of chest pain in August 1978 while in service and the Veteran has reported continuous symptoms of chest pain since service. 

b. Is it at least as likely as not (a 50 percent or greater probability) that an acquired psychiatric disorder (to include those disorders diagnosed at present, i.e. major depressive disorder, or at any time in the course of the appeal) was aggravated by (permanently worsened beyond natural progression by) the Veteran's service-connected right shoulder disorder?  If the opinion provider concludes the service-connected shoulder disability aggravates his psychiatric disability, the examiner should attempt to quantify the degree of aggravation.

c. In addition, based on the examination and review of the record, provide an opinion as to whether the Veteran's service-connected right shoulder disability, without regard to any non-service-connected disabilities or his age, renders him unable to secure and follow a substantially gainful occupation.  For purposes of the examination, the examiner should take as fact that the Veteran's education includes 2 years of college and NEC 2400 (telephone technician) school and that his previous jobs include working as a cable installer, a cable puller, a phone installer, and an electrician.

The examination reports must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  After completion of the foregoing, the RO/AMC should adjudicate the five claims (four service connection, one increased rating) on appeal, as well as considering an extraschedular rating for the shoulder and adjudicating in the first instance the Veteran's claim for entitlement to a TDIU.  In adjudicating these matters, the RO/AMC must review all evidence associated with the record.  The RO/AMC, concerning the increased ratings claim, must consider whether different ratings may be warranted for different time periods in light of the decision in Hart.  If the benefits sought on appeal remain denied in any respect, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or 

other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

